DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first electrodes" (emphasis added) in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the second electrodes” (emphasis added) in line 13, 15 and 17 . There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the hole transport layers within at least two of the photoelectric conversion elements” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2003/0013008) in view Gui et al. (US 2006/0180197), and further in view of Beck (US 2015/0053258).
Regarding claims 1 and 3, Ono et al. discloses a solar cell module (fig. 13, [0164) comprising 
a substrate (100, see annotated fig. 13 below); and 
a plurality of photoelectric conversion elements disposed on the substrate (see fig. 13) each of the plurality of photoelectric conversion elements (see annotated fig. 13 below) including a photosensitive layer (220c, annotated fig. 13 below) and a charge transfer layer of electrolyte layer (300, annotated fig. 13 below);
wherein
the charge transfer layer (300) is arranged between a first electrode (210, see annotated fig. 13 below) and a second electrode (or counter electrode 400, see annotated fig. 13 below),
the charge transfer layer (300) is a continuous layer formed by adjacent and in contact charge transfer sectional layers within at least two of the photoelectric conversion elements (see fig. 13 or annotated fig. 13 below),
the continuous charge transfer layer (300) includes a first portion (or the vertical section between layers 200) separating the first electrodes (or segments of conducting layer 210) and the photosensitive layer (220c) of the at least two adjacent photoelectric conversion elements (see annotated fig. 13 below), and a second portion (or the horizontal portion) located between the photosensitive layers (220c) and the second electrode (or counter electrode 400, see annotated fig. 13 below).

Ono discloses the photosensitive layer ([0056-0096]) comprising an electron transport layer including porous semiconductor layer such as titanium oxide particles (or TiO2, [0058-0077]) and a dye layer ([0078-0096]).  


    PNG
    media_image1.png
    464
    1258
    media_image1.png
    Greyscale

Ono discloses using electrolyte for the charge transfer layer (300) in fig. 13. Ono does not explicitly disclose using hole transporting material for the charge transfer layer in the description of fig. 13.
However, Ono discloses hole transporting material and electrolyte are equivalent materials for the charge transfer layer ([0009], [0098], [0170], [0172-0175]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute hole transport material in place of electrolyte for the charge transfer layer (300) in fig. 13 such that the charge transfer layer (300) is a hole transport layer, because Ono explicitly discloses hole transport material is equivalent material to electrolyte. Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Ono shows using a plurality of semiconductor electrodes (200c) and one common second electrode (or counter electrode 400) in fig. 13. However, Ono teaches using one common second electrode (or one common counter electrode) or a plurality of second electrodes (or counter electrodes) correspond to the semiconductor electrodes ([0150]).
Ono does not show using a plurality of second electrodes (or counter electrodes 400) correspond to the semiconductor electrodes in fig. 13 such that the second electrodes within the at least two of the photoconversion elements are electrically unconnected and spaced from one another and the second portion overlaps a spacing between the second electrodes. 
Gui et al. shows using a plurality of second electrodes (or counter electrodes 98) correspond to a plurality of semiconductor electrodes (92, see fig. 4, [0040-0043], also see fig. 5) such that the second electrodes themselves within the at least two of the photoconversion elements are electrically unconnected and spaced from one another (see figs. 4 and 5) to provide the boundaries of respective PV cells ([0041]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module shown in fig. 13 by patterning the second electrode (or counter electrodes 400) to form a plurality of second electrodes correspond to the semiconductor electrodes (200c) such that the second electrodes themselves within the at least two of the photoconversion elements are electrically unconnected and spaced from one another as taught by Gui et al., because Ono explicitly suggests doing so and Gui et al. such patterning would provide the boundaries of respective cells. In such modification the second portion (or the horizontal portion) of the continuous hole transporting layer (300) will overlap a spacing between the second electrodes because Ono shows the continuous hole transporting layer (300) overlapping the entire layer of the common second electrode (or the counter electrode 400, see annotated fig. 13 after the modification below):

    PNG
    media_image2.png
    405
    990
    media_image2.png
    Greyscale

Ono does not disclose the dye layer to be a perovskite layer.
Beck discloses perovskite is a dye ([0018]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell module of modified Ono by using perovskite as the dye as taught by Beck such that the dye layer is a perovskite layer, because Ono explicitly suggests the solar cell module is of dye-sensitized type and the dye is not particularly limited ([0079]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 4, modified Ono discloses a solar cell module as in claim 1 above, wherein Ono discloses the hole transport layer (or the electrolyte) includes a plurality kinds of compounds ([0009], [0099-0124]).

Regarding claim 5, modified Ono discloses a solar cell module as in claim 1 above, wherein Ono discloses when the substrate (or top substrate 100, see annotated fig. 13 above) is defined as a first substrate electrode, a second substrate (or the bottom substrate 100 in the annotated fig. 13 above) disposed so as to face the first substrate (or top substrate 100 in annotated fig. 13 above), so that the first substrate (top 100) and the second substrate (bottom 100) sandwich the photoelectric conversion elements; and a sealing member (500) that is disposed between the first substrate (e.g. top 100) and the second substrate (e.g. bottom 100) and seals the photoelectric conversion elements (see annotated fig. 13 above).

Regarding claim 9, modified Ono discloses a solar cell module as in claim 5 above.
Ono does not show the second electrodes (or counter electrode 400) are separated from contacting the second substrate in fig. 13.
However, Ono shows the second electrodes (800, fig. 21(d)) are separated from contacting the substrates (700, fig. 21(d)). Gui et al. also show the second electrodes (or counter electrodes 28/30 in fig. 1, 98 in figs. 4-5) are separated from contacting a second substrate (54 in fig. 1, 90 in figs. 4-5).
It would have been obvious to one skilled in the art at the time of the invention was made to have incorporated the solar cell module of claim 1 above in device such that the second electrodes are separated from contacting a second substrate as taught by Ono or Gui et al., because Ono explicitly suggests doing so and Gui et al. teaches such incorporation would provide maximum device efficiency ([0049]).

Regarding claim 10, modified Ono discloses a solar cell module as in claim 1 above, wherein Ono discloses the first portion extends in a vertical direction, and the second portion extends in a horizontal direction (see annotated fig. 13 above).

Regarding claim 11, modified Ono discloses a solar cell module as in claim 1 above, wherein Ono discloses the second portion of the continuous layer is overlapped with the photosensitive layers each including the electron transport layer in the at least two of the photoelectric conversion elements (see annotated fig. 13 above).
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2003/0013008) as applied in claim 1 above, and further in view of Reid et al. (WO 2015/092433).
Regarding claims 2 and 7, modified Ono discloses a solar cell module as in claim 1 above, wherein Gui et al. discloses connecting the cells in series such that desired voltage, current, or power is achieved ([0039]).
Modified Ono does not disclose connecting the photoelectric conversion elements in series such that the first electrode in one photoelectric conversion element and the second electrode in other photoelectric conversion element are electrically connected to each other through a conduction part penetrating through the hole transport layer.
Reid et al. teaches connecting the photoelectric conversion elements (or individual photoactive cells) to provide the required overall potential difference (or voltage) across the entire string of connected photoactive cells (see page 1, lines 9-16) such that the first electrode (132) in one photoelectric conversion element (133b) and the second electrode (134) in other photoelectric conversion elements (133a) are electrically connected to each other through a conduction part (135) penetrating through the photoelectric conversion element (133, see figs. 5, 10-11, and 8), wherein the photoelectric conversion element (133) includes the hole transport layer (108, see fig. 2). In other words, the conduction part (135) penetrates through the hole transport layer.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Ono by connecting the photoelectric conversion elements in series such that the first electrode (404) in one photoelectric conversion element and the second electrode (430) in other photoelectric conversion element are electrically connected to each other through a conduction part penetrating through the hole transport layer as taught by Reid et al., because Reid et al. teaches such connection would provide the required overall potential difference (or voltage) across the entire string of the photoelectric conversion elements (or the photoactive cells) and Gui et al. teaches connecting the cells in series such that a desired voltage, current or power is achieved.
Regarding claim 8, modified Ono discloses a solar cell module according to claim 7, wherein Gui et al. discloses forming electrically conductive traces (128) on the surface of the substrate to provide electrical paths between each of the corresponding anodes and cathodes of each of the solar cells (or PV cells, see figs. 4-5, [0048]).
Modified Ono does not explicitly disclose the conduction part penetrates through the first electrode of said one of the at least two of the photoelectric conversion elements to contact the substrate.
However, it would have been obvious to one skilled in the art at the time the invention was made to have formed the conduction part penetrates through the first electrode of one of the at least two of the photoelectric conversion element to contact the substrate, because Gui et al. teaches providing electrical paths on the surface of the substrate between each of the corresponding electrodes (e.g. anodes and cathodes) of each of the solar cells (or PV cells).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2003/0013008) as applied in claim 1 above, and further in view of Koyanagi et al. (US Patent 6,580,026).
Regarding claim 6, modified Ono discloses a solar cell module as in claim 1 above, wherein the perovskite layer is a dye layer staining the electron transport layer (or the semiconductor titania layer, see claim 1 above).
Modified Ono does not disclose a distance between the perovskite layer in one photoelectric conversion element and the perovskite layer in other photoelectric conversion element is 1 mircometer or more but 100 micrometer or less.
Koyanagi et al. discloses two adjacent semiconductor segment layers (32, Fig. 7) are spaced apart by a spacer (37, Fig. 7), wherein the spacer has a diameter of 1-100 m (see col. 4, lines 35-46). In other words, Koyanagi et al. discloses the distance between the semiconductor layers carrying the dye layers is 1-100 m, thereby the distance between the dye layers is also 1-100m. 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Ono by forming a distance between the semiconductor layers to be 1-100 m as taught by Koyanagi et al. such that the distance between the perovskite layers are also to be 1-100 m, because such modification would involve nothing more than a matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate distance between the perovskite layers based on the desired properties of the solar cell module.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/104727 in view of Reid et al. (WO 2015/092433).
Claims 1-12 of copending Application No. 17/104727 also recite a solar cell module comprising a plurality of photoelectric conversion elements (see claims 7-9) each photoelectric element comprising a first electrode, a perovskite layer, a hole transporting layer and a second electrode (see claim 1), wherein the hole transporting between at least two adjacent photoelectric conversion elements are  continuous such that the first electrodes and the perovskite layer separated by the hole transporting layer (see claim 8).
Claims 1-12 of copending Application No. 17/104727 do not recite the substrate and the electron transporting layer.
Reid et al. discloses a solar cell module including perovskite including a substrate (101, fig. 2) and the perovskite layer (105, fig. 2) including an electron transporting layer (107, fig. 2).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module recited in claims 1-12 of copending Application No. 17/104727 by incorporating the substrate and an electron transporting layer as taught by Reid et al., because Reid et al. discloses perovskite photoactive having such construction (see page 8, line 30 through page 9, line 14). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Prior art rejection:
Applicant argues Gui teaches connecting the second electrodes by conductive traces (128). Therefore, Applicant concludes that Gui does not teaches the second electrodes as claimed. 
The examiner replies that the modification is about using a plurality of second electrodes (or counter electrodes) as suggested by Ono. The modification is not about incorporating the conductive traces (128) to connect the second electrodes (or the counter electrodes).  
Double patenting rejection:
Applicant argues that the double rejection should be withdrawn in view of the amendment.
Even though the claims 1-12 of copending application No. 17/104,727 do not state the first portion and the second portion as in the instant claims, the claims 1-12 of copending application No. 17/104727 recites the same photoelectric conversion module as claimed. See claims 7-9 and more specifically figs. 1-7 of the copending application No. 17/104727.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726